NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 16a0225n.06

                                               Case No. 15-1517

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

                                                                                               FILED
                                                                                         Apr 27, 2016
CAROLYN SEBESTYEN,                                           )
                                                                                    DEBORAH S. HUNT, Clerk
                                                             )
        Plaintiff-Appellant,                                 )
                                                             )        ON APPEAL FROM THE UNITED
v.                                                           )        STATES DISTRICT COURT FOR
                                                             )        THE EASTERN DISTRICT OF
LEIKIN, INGBER & WINTERS, P.C.; PAUL                         )        MICHIGAN
M. INGBER,                                                   )
                                                             )
        Defendants-Appellees.                                )


        BEFORE: SUTTON and KETHLEDGE, Circuit Judges; BECKWITH, District Judge.*

        PER CURIAM. The district court, bound by then-governing Sixth Circuit precedent,

held that the defendants’ unaccepted offer of judgment “rendered this case moot.” Sebestyen v.

Leikin, Ingber & Winters, P.C., No. 13-cv-15182, 2015 WL 1439881, at *6–7 (E.D. Mich. Mar.

27, 2015). After the plaintiff appealed, the Supreme Court came out the other way, holding that

“an unaccepted settlement offer or offer of judgment does not moot a plaintiff’s case.”

Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 672 (2016). In light of Campbell-Ewald, we

vacate the district court’s order and remand for further proceedings.




          * The Honorable Sandra S. Beckwith, Senior United States District Judge for the Southern District of Ohio,
sitting by designation.